DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lisa Hillman on March 4, 2021.

The application has been amended as follows: 
a. Please Cancel Claim 19-22.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-22 directed to Groups II, III non-elected without traverse.  Accordingly, claims 19-22 been cancelled.

Allowable Subject Matter
Claims 1-18 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
	In view of the applicant’s remarks, claim amendments, and further searching by the office the current claims presented are in a condition of allowance. Regarding claim 1, the closest prior art of Miller et al. (2015/0037815) discloses a nanoscale biosensor with a plurality of nanocups or holes for detecting chemicals. The prior art fails to disclose or make obvious the structure of the nanocups having a first layer of titanium dioxide disposed on the first metal layer disposed on the top surface of the substrate layer and a second layer of titanium dioxide disposed on the second metal layer disposed on the bottom surface of each of the plurality of nanocups; a third metal layer disposed on the first layer of titanium dioxide and a fourth metal layer disposed on the second layer of titanium dioxide; and a layer of titanium dioxide and a plurality of metal nanoparticles on the at least one sidewall surface of the plurality of nanocups, and in combination with the other recited limitations of claim 1. Claims 2-18 are allowed by the virtue of dependency on the allowed claim 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        March 4, 2021